DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-12 are currently pending in this application.  Claims 1 and 4 are amended.  Claims 7-12 were withdrawn from further consideration.
Response to Amendments/Arguments
Applicant's amendments and arguments filed 2/9/2022 regarding rejection of present claims 1-3 under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 5,827,586) have been fully considered.  The previous rejection has been withdrawn in light of applicant’s claim amendments.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 102(a)(1) is made based on Yamashita et al. (US 5,827,586), as explained in details below. 
Because Yamashita is continued to be relied upon, the Examiner addresses applicant’s relevant arguments regarding Yamashita as blow. 
Applicant contends that (1) Yamashita is silent about providing a packaging for any moisture sensitive product, Yamashita’s package is suitable for various applications of chemical preparation and agricultural products, but not all of them are moisture sensitive product (remarks, page 8, third para); and (2) Yamashita does not teach how to select among the various possible materials for each layers of the secondary package (remarks, page 9, second para). 
In response to contention (1), Applicant's arguments have been fully considered, but they are not persuasive. In the present case, Yamashita teaches its package is suitable for wide applications with no exclusion or limitations including for packaging general chemical preparations and for packaging pesticide products (col. 2, lines 1-15, col. 3, lines 48-55), which encompasses moisture sensitive product/moisture sensitive agriculture product, which is the same moisture sensitive product as that of the instant application, see instant specification, paragraph [0028], moisture sensitive agrochemical product, i.e., a chemical used in agriculture, such as a pesticide. 
In response to contention (2), Applicant's arguments are moot because the present rejection is no based upon obvious to select among the various possible materials.  In the present case, it is noted that Yamashita teaches as among its embodiments, a package (Example 5 of Yamashita, col. 5, lines 35-60) that includes a secondary package made of a PET laminate of an aluminum vapor deposited PET layer dry laminated with PET layer, which reads on the instantly claimed secondary package, and meeting the claimed materials limitations and claimed layer order configuration of instant claim 1.  
The rejections below are updated to address the present claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Yamashita et al. (US 5,827,586). 
Regarding claims 1-2, Yamashita teaches a packaged moisture sensitive product (see Example 5 of Yamashita, col. 5, lines 35-60, and col. 1, lines 11-34, col. 2, lines 1-34, and abstract), said packaged product comprising (see Example 5 of Yamashita, col. 5, lines 35-60, col. 1, lines 11-34, col. 2, lines 1-34, and abstract): 
- (a) at least one moisture sensitive product (col. 2, lines 1-15, col. 3, lines 48-55, Yamashita teaches its package is suitable for wide applications including for packaging general chemical preparations and for packaging pesticide products, which encompasses moisture sensitive pesticide product, which is the same moisture sensitive product as that of the instant application, see instant specification, paragraph [0028], moisture sensitive agrochemical product, i.e., a chemical used in agriculture, such as a pesticide); 
- (b) at least one primary package containing said moisture sensitive product, said primary package being a water soluble pouch made of a water soluble polymer of polyvinyl alcohol (see Example 5 of Yamashita, col. 5, lines 35-60, col. 2, lines 54-62, the insider layer of the package of Yamashita is of water soluble film of PVA/polyvinyl alcohol, meeting the claimed materials limitations for the primary package of instant claims 1-2); 
- (c) at least one secondary package capable of holding said primary package and being made of a composite laminate having a plurality of layers (Example 5 of Yamashita, col. 5, lines 35-60, the PET laminate), said layers comprising includes (Example 5 of Yamashita, col. 5, lines 35-60): 
- at least one first layer of a thermoplastic polymer being polyethylene terephthalate/PET (Example 5 of Yamashita, col. 5, lines 35-60, i.e., the aluminum vapor layer)
- at least one metallic layer disposed on said first layer of a thermoplastic polymer (Example 5 of Yamashita, col. 5, lines 35-60); and 
- at least one second layer of a thermoplastic polymer disposed on the first layer of thermoplastic polymer, the thermoplastic polymers is being polyethylene terephthalate/PET (Example 5 of Yamashita, col. 5, lines 35-60, the PET laminate of example 5 of Yamashita, i.e., aluminum vapor deposited PET layer dry laminated with PET layer, reads on the instantly claimed secondary package, and meeting the claimed materials limitations and claimed layer order configuration of instant claims 1-2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied to claim 1 above. 
The limitations of claims 1 and 3 are taught by Yamashita as discussed above. 
Regarding claim 3, Yamashita teaches a package with the inclusion of the primary package that is a water soluble pouch made of polyvinyl alcohol (col. 2, lines 54-62, the insider layer of the package of Yamashita/the water soluble film 3 that is of suitable water soluble polymer includes polyvinyl alcohol); said secondary package is a composite laminate having a plurality of layers, said layers being: at least one first layer of polyethylene terephthalate; at least a second layer of polyethylene terephthalate; at least one aluminum layer disposed between the first and second polyethylene terephthalate layers or deposited on the first or second polyethylene terephthalate layers (Example 5 of Yamashita, col. 5, lines 35-60, the PET laminate of example 5 of Yamashita, i.e., aluminum vapor deposited PET layer dry laminated with PET layer). 
Yamashita does not specifically teach an example of a secondary package further incudes at least one layer of low density polyethylene, as instantly claimed. 
Yamashita teaches its multilayer composite laminate includes a plurality layer of water-insoluble films prepared from suitable thermoplastic resin (col. 3, lines 7-35), of which suitable thermoplastic polymer includes polyethylene (col. 3, lines 11-12, lines 29-30). 
It would have been obvious to one of ordinary skill in the art to modify Yamashita, to modify its multilayer water-insoluble composite laminate to select and include additional layer of suitable polyethylene, such as low density polyethylene which is taught by Yamashita as suitable material for its multilayer water-insoluble composite laminate (col. 3, lines 11-12, lines 29-30), to provide the package with improved barrier property, which would have predictably arrived at a satisfactory packaged product that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied to claim 3 above, further in view of Jadhav et al. (US 2006/0293287; “Jadhav”).
The limitations of claims 1 and 3 are taught by Yamashita as discussed above. 
Regarding claims 4-6, Yamashita teaches its package is suitable for various agrochemical products includes insecticide (col. 3, lines 48-55). But Yamashita does not teach a specific insecticide product of the formulation as instantly claimed. 
Jadhav teaches a storage stable formulation of insecticidal composition of comprising acephate and Imidacloprid (para [0003] [0013]), that is the same as the instantly claimed moisture sensitive agrochemical products. 
It would have been obvious to one of ordinary skill in the art to modify Yamashita, to select and include suitable insecticide in the package, such as those insecticide taught by Jadhav, i.e., a storage stable formulation of insecticidal composition of comprising acephate and Imidacloprid, motivated by the desire to provide a packaged insecticide that is more storage stable as taught by Jadhav, which would have predictably arrived at a satisfactory packaged product that is the same as instantly claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/Primary Examiner, Art Unit 1782